Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. 
The applicant alleges one of ordinary skill in the art would understand the term proximal. The applicant notes “the permittivity of intervening material” would be used to figure out what is proximal. The examiner disagrees. First, the claims are “comprising” claims. See MPEP 2111.03 I: 
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.) (underline added)
In this case, the comprising would encompass the materials disclosed in the specification. Paragraphs [0012, and 0044] disclose “another suitable material”. The examiner submits one of ordinary skill would not be able to determine the term proximal with “another suitable material”, since the specification has not disclosed the materials that are “suitable”. Moreover, if one does not know the materials that are suitable, one would not know the permittivity of those materials. Therefore, the applicant’s arguments are unpersuasive.
	The applicant alleges Casparis fails to teach “gate configured to receive a gate voltage and vary a kinetic inductance of the portion of the resonator based upon the gate voltage”. The examiner disagrees. The examiner notes Casparis has the same gate structure (Vsw) as the claimed invention. The examiner submits the Casparis structure would have the same results. MPEP 2114 II discloses “ ‘apparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.“(underline not added). 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximal” in claims  1 and 21 is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The examiner understands the term proximal to mean close to, but the specification and claims do not define what would constitute “close” or “proximal”.
The original specification discloses the term “proximal” in paragaphs [0011, 0038, 0052 and 0057], but fails to provide a standard for ascertaining the requisite degree. 
The term “proximate” in claim 12 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 5 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 25 disclose “or another suitable material”
The specification does not provide a standard for ascertaining the scope of the claim term “or another suitable material”. (See MPEP 2173.05(d)) The specification fails to discloses “or another suitable material” in paragraphs [0012, and 0044], but does not disclose other suitable materials. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 13,15 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Casparis et al. “Voltage-Controlled Superconducting Quantum Bus”.
Regarding claim 1, Casparis et al. disclose a resonator structure (fig. 1), the resonator structure having a first end configured to be coupled to a first device (Q1) and a second end configured to be coupled to a second device(Q2) (fig 2); and a gate (Vsw) positioned proximal to a portion of the resonator structure, the gate configured to receive a gate voltage and vary a kinetic inductance of the portion of the resonator based upon the gate voltage(figs 1 and 2) the varying of the kinetic inductance inducing the resonator structure to vary a strength of coupling between the first device and the second device(figs 1 and 2) ( left col. page 2 discloses “Figure 2(a) shows an optical image of the tunable bus device….to be tuned using a gate voltage that controls the carrier density in the Sm region”). 
Regarding claim 2, Casparis et al. disclose the varying of the kinetic inductance is a result of the gate varying a superfluid density of the portion of the resonator structure(fig 2) (“Figure 2(a) shows an optical image of the tunable bus device….to be tuned using a gate voltage that controls the carrier density in the Sm region”). Casparis et al. disclose the same structure therefore one would expect  the varying of the kinetic inductance is a result of the gate varying a superfluid density of the portion of the resonator structure. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”
Regarding claim 3, Casparis et al. disclose the same structure therefore one would expect the varying of the kinetic inductance induces a varying of a characteristic frequency of the resonator structure. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”
Regarding claim 4, Casparis et al. disclose the same structure therefore one would expect the varying of the characteristic frequency of the resonator structure enables the varying of the strength of coupling between the first device and the second device. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”
Regarding claim 13, Casparis et al. disclose the first device is a first qubit and the second device is a second qubit (fig. 2).
Regarding claim 15, Casparis et al. disclose the first device is a first transmon and the second device is a second transmon, and wherein the resonator structure and the gate provide tunable coupling between the first transmon and the second transmon (page 2 left column “[t]he two transmon-type gatemon qubits each consist of a bar-shaped island with a single JJ to ground”).
Regarding claim 21, Casparis et al. disclose coupling a first end of a resonator (/2) structure to a first device (Q1) (fig 2); coupling a second end of the resonator structure configured to be coupled to a second device (Q2) (fig 2); positioning a gate proximal to a portion of the resonator structure; receiving a gate voltage by the gate (Vsw); and varying a kinetic inductance of the portion of the resonator based upon the gate voltage(figs 1 and 2), the varying of the kinetic inductance inducing the resonator structure to vary a strength of coupling between the first device and the second device (figs 1 and 2) ( left col. page 2 discloses “Figure 2(a) shows an optical image of the tunable bus device….to be tuned using a gate voltage that controls the carrier density in the Sm region”).
Regarding claim 22, Casparis et al. disclose the varying of the kinetic inductance is a result of the gate varying a superfluid density of the portion of the resonator structure(fig 2) (“Figure 2(a) shows an optical image of the tunable bus device….to be tuned using a gate voltage that controls the carrier density in the Sm region”). Casparis et al. disclose the same structure therefore one would expect  the varying of the kinetic inductance is a result of the gate varying a superfluid density of the portion of the resonator structure. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”
Regarding claim 23, Casparis et al. disclose the same structure therefore one would expect the varying of the kinetic inductance induces a varying of a characteristic frequency of the resonator structure. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”
Regarding claim 24, Casparis et al. disclose the same structure therefore one would expect the varying of the characteristic frequency of the resonator structure enables the varying of the strength of coupling between the first device and the second device. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casparis et al. “Voltage-Controlled Superconducting Quantum Bus” as applied to claim 1 above  in view of Lee et al. (US 2006/0283380).
Casparis et al. disclose the invention supra.
Casparis et al. fails to explicitly disclose the gate is formed of a metal material.
Lee et al. disclose the gate is formed of a metal material (i.e. a MOSFET) and is well known.
 The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.(The transistor with a metal gate would act as a switch.)
One of ordinary skill in the art would have recognized that the results of the combination were predictable.(MOSFETs have been used in industry for 50 years.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817